11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT

In re Christopher W. Humble,                  * Original Mandamus Proceeding

No. 11-20-00064-CR                            * March 5, 2020

                                              * Per Curiam Memorandum Opinion
                                                (Panel consists of: Bailey, C.J.,
                                                Stretcher, J., and Wright, S.C.J.,
                                                sitting by assignment)
                                                (Willson, J., not participating)

    This court has considered Christopher W. Humble’s petition for writ of
mandamus and concludes that the writ of mandamus should be dismissed for
want of jurisdiction. Therefore, in accordance with this court’s opinion, the
petition for writ of mandamus is dismissed.